Hastings, J.
This case involves a conviction of the petitioner, Thomas P. Roepka, of the January 15, 1982, felony offenses of possession of cocaine and possession of LSD. The District Court ordered him committed to the Department of Correctional Services for a 90-day evaluation under the provisions of Neb. Rev. Stat. § 83-1,105(3) (Reissue 1981). Relying upon our holding and statement in State v. Kaba, 210 Neb. 503, *661315 N.W.2d 456 (1982), the petitioner applied for a writ of habeas corpus, which was denied by the District Court. This case was argued in this court with Kaba v. Fox, ante p. 656, 330 N.W.2d 749 (1983), which decision is determinative of all the issues raised here.
The judgment of the District Court in denying the application for a writ of habeas corpus was correct and its judgment is affirmed.
Affirmed.